UNITED STATES  SECURITIES AND EXCHANGE COMMISSION  Washington, D.C. 20549 FORM 6-K REPORT OF FOREIGN PRIVATE ISSUER  PURSUANT TO RULE 13a-16 OR 15d-16 UNDER  THE SECURITIES EXCHANGE ACT OF 1934 For the month of October2011 PEARSON plc (Exact name of registrant as specified in its charter)  N/A  (Translation of registrant's name into English)  80 Strand  London, England WC2R 0RL  44-20-7010-2000 (Address of principal executive office)  Indicate by check mark whether the Registrant files or will file annual reports under cover of Form 20-F or Form 40-F:  Form 20-F X Form 40-F  Indicate by check mark whether the Registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934  Yes No X This Report includes the following documents:  1. A press release from Pearson plc announcing Director/PDMR Shareholding ﻿ PEARSON PLC (the "Company") Director Shareholding The Company was notified on 26 October 2011 of the following transfer of ordinary shares of 25p each:- On 26 October 2011 Robin Freestone transferred 15,612 ordinary shares of 25p each to his spouse, Mirima Helen Freestone. This transfer was made by way of gift. The number of shares in which Robin Freestone and his connected persons are beneficially interested remains at 308,731. This notification is made in accordance with DTR3.1.2R.   SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized.  PEARSON plc  Date: 26 October 2011 By: /s/ STEPHEN JONES  Stephen Jones Deputy Secretary
